Citation Nr: 0119330	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  01-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1999 to October 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, wherein the RO denied service connection for a 
left knee disorder.


REMAND

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist.  This law applies to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Thus because of the change in the law eliminating 
the requirement of a well-grounded claim, and mandating full 
development, the RO must adjudicate this claim under the 
current statute.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required. 

Private medical records dated in November 1998 show that the 
veteran stated he hyperextended his left knee in gym class 
six day earlier.  He complained of significant pain in the 
left knee at the anterior and anteromedial joint line.  A 
follow-up appointment in December 1998 indicates the left 
knee was doing better, although he still had pain medially 
and posteromeidally.  The orthopedist indicated that the ACL 
looked excellent but there was concern for the medial 
meniscus.  During a January 1999 follow-up appointment, he 
continued to have pain medially and posteromedially that did 
not bother him all of the time, but was bothersome 
particularly during gym class.  Although the physician 
indicated the knee was not completely well, he opined that 
the left knee was stable.

Service medical records include an enlistment examination 
report that is negative for complaints or findings of a knee 
disorder.  The veteran began to complain of knee pain and a 
left knee "pop" in August 1999.  The records also refer to 
complaints of a twisted left knee and pain.  He underwent 
physical therapy and referred to the orthopedic clinic.  A 
medical board evaluated his knee disorder in September 1999 
and the impression was chronic retropatellar pain, 
symptomatic, that existed prior to service.  It was 
recommended that he be separated from service as a result.

The record contains evidence of a left knee prior to service 
and injury to the knee during service; therefore, the added 
question of aggravation arises.  Since the Board may not rely 
on its own unsubstantiated judgment and there is no medical 
evidence of record that addresses aggravation, the Board 
finds that a medical opinion is needed to address whether the 
preexisting left knee disorder underwent a permanent increase 
in severity during service, and whether any permanent 
increase in severity was beyond the natural progress of the 
disease.  Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his left knee disorder since service.  
After securing the necessary releases, 
the RO should request copies of any 
medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  If such records do not the 
RO should so indicate it in the claims 
file. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of his left knee 
disorder.  The claims file must be made 
available to and reviewed by the 
physician prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  Any test or 
studies deemed appropriate by the 
physician to make this determination 
should be undertaken.  The physician 
should determine whether it is at least 
as likely as not that the veteran's left 
knee disorder had it onset in service or 
prior to service.  If it is determined 
that the onset was prior to service then 
the physician should also provide an 
opinion as to whether it is at least as 
likely as not that the veteran's left 
knee disorder underwent an increase in 
severity during service, and, if so, 
whether the increase in pathology was 
clearly and unmistakably due to the 
natural progress of the underlying 
disorder.  The clinical findings and 
reasons that form the basis of the 
opinions should be clearly set forth in 
the report.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the  should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




